OMNITEK ENGINEERING CORP. Prospectus Supplement No. 5 (to Prospectus dated July 2, 2012) This Prospectus Supplement No. 5 dated August 14, 2013, contains information that supplements and updates our Prospectus dated July 2, 2012, Prospectus Supplement No. 1 dated August 8, 2012, Prospectus Supplement No. 2 dated November 5, 2012, Prospectus Supplement No. 3 dated March 18, 2013, and Prospectus Supplement No. 4 dated May 15, 2013.Since it contains only the most recent developments, this supplement should be read in conjunction with such prospectus. This prospectus relates to the resale by selling stockholders beginning on page 12 of up to 5,282,559 shares of our common stock, no par value, which includes (1) 2,602,246 shares of common stock issued at a price of $2.12 per share, and (2) 2,602,246 shares of common stock issuable upon exercise of the outstanding Investor Warrants at an exercise price of $3.88 per share, that were issued in connection with the private placement closed on April 9, 2012; and (3) 78,067 shares of common stock issuable upon exercise of Placement Agent Warrantsin pursuant to the Engagement Agreement dated December 14, 2011. Periodic Report on Form 10-Q Attached hereto and incorporated by reference herein is our Annual Report on Form 10-Q for the period ended June 30, 2013, which we filed with the Securities and Exchange Commission on August 14, 2013. The information set forth in the attached Periodic Report supplements and amends the information contained in the Prospectus. This Prospectus Supplement No.5 should be read in conjunction with, and delivered with, the Prospectus and all and Prospectus Supplements and is qualified by reference to the Prospectus except to the extent that the information in this Prospectus Supplement No.5 supersedes the information contained in the Prospectus or Prospectus Supplements Submission of Matters to a Vote of Security Holders The Annual Meeting of Shareholders (the “Annual Meeting”) of the Company was held on May 17, 2013. At the Annual Meeting, the shareholders voted on the following proposals and cast their votes as described below. Proposal 1 The individuals listed below were elected at the Annual Meeting to serve a one-year term on the Company’s Board of Directors (the “Board”). For AuthorityWithheld BrokerNon-Vote Werner Funk 0 Janice M. Quigley 0 George G. Chachas 0 Gary S. Maier 0 Proposal 2 Proposal 2 was a management proposal to ratify the appointment of Sadler, Gibb & Associates, LLC as the Company’s independent registered public accounting firm for 2013, as described in the proxy materials. This proposal was approved. For Against Abstained Unregistered Sale of Equity Securities and Use of Proceeds On August 3, 2013, the anniversary date of their appointment to the Board of Directors, the Company granted to Gary S. Maier and George G. Chachas, a non-qualified stock option grant to purchase twenty-five thousand (25,000) shares of the Company’s common stock at an exercise price of $1.81 per share (i.e. eighty-five percent (85%) of the closing price of the Company’s common stock as of August 2, 2013).Such Options shall be exercisable for a period of five years.The Option shall vest and be exercisable immediately.No underwriters were used. The securities were issued pursuant to an exemption from registration provided by Section 4(2) of the Securities Act of 1933. The individuals receiving the options were intimately acquainted with the Company’s business plan and proposed activities at the time of issuance, and possessed information on the Company necessary to make an informed investment decision. Our common stock is quoted on the OTCBB under the symbol “OMTK.” On August 13, 2013, the closing price of our common stock as reported on the OTCBB was $2.30. Investing in our common stock involves a high degree of risk. See “Risk Factors” beginning on page 4 of the Prospectus. Neither the Securities and Exchange Commission nor any state securities commission has approved or disapproved of these securities or determined that the Prospectus or this Prospectus Supplement No. 2 is truthful or complete.A representation to the contrary is a criminal offense. The date of this Prospectus Supplement No. 5 is August 14, 2013. UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-Q QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended:June 30, 2013 Commission File Number:000-53955 OMNITEK ENGINEERING CORP. (Exact name of Registrant as specified in its charter) California 33-0984450 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 1333 Keystone Way, #101, Vista, California 92081 (Address of principal executive offices, Zip Code) (760) 591-0089 (Registrant’s telephone number, including area code) Indicate by check mark whether the Registrant (1) filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.Yes x No o Indicate by check mark whether the Registrant has submitted electronically and posted on its corporate web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§ 232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).Yes x No o Indicate by check mark whether the Registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See definitions of “large accelerated filer,”“accelerated filer” and “smaller reporting company” in Rule12b-2 of the Exchange Act. Large accelerated filer o Accelerated filer o Non-accelerated filer o Smaller reporting company x Indicate by check mark whether the Registrant is a shell company (as defined in Rule12b-2 of the Exchange Act). Yeso No x As of August 13, 2013, the Registrant had 19,749,582 shares of its no par value Common Stock outstanding. TABLE OF CONTENTS Page PART I - FINANCIAL INFORMATION Item 1.Financial Statements Condensed Balance Sheets as of June 30, 2013 and December 31, 2012 1 Condensed Statements of Operations for the three months and six months ended June 30, 2013 and June 30, 2012 2 Condensed Statements of Cash Flows for the sixmonths ended June 30, 2013 and June 30, 2012 3 Notes to the Condensed Financial Statements 4 Item 2.Management’s Discussion and Analysis of the Financial Condition and Results of Operations 9 Item 3.Quantitative and Qualitative Disclosures about Market Risk 12 Item 4.Controls and Procedures 12 PART II - OTHER INFORMATION Item 1.Legal Proceedings 13 Item 1A. Risk Factors 13 Item 2.Unregistered Sales of Equity Securities and Use of Proceeds 13 Item 3.Defaults Upon Senior Securities 13 Item 5.Other Information 13 Item 6.Exhibits 14 PART I FINANCIAL INFORMATION ITEM 1.FINANCIAL STATEMENTS OMNITEK ENGINEERING CORP. Condensed Balance Sheets ASSETS June 30, December 31, (unaudited) CURRENT ASSETS Cash $ $ Accounts receivable, net Accounts receivable - related parties Inventory Prepaid expense Deposits Short-term investments, net - Total Current Assets FIXED ASSETS, net OTHER ASSETS Long-term investments, net Intellectual property, net Total Other Assets TOTAL ASSETS $ $ LIABILITIES AND STOCKHOLDERS' EQUITY CURRENT LIABILITIES Accounts payable and accrued expenses $ $ Accrued management compensation Accounts payable - related parties - Customer deposits Total Current Liabilities Total Liabilities STOCKHOLDERS' EQUITY Common stock, 125,000,000 shares authorized no par value 19,749,582 and 19,749,582 shares issued and outstanding, respectively Additional paid-in capital Accumulated deficit ) ) Total Stockholders' Equity TOTAL LIABILITIES AND STOCKHOLDERS' EQUITY $ $ The accompanying notes are an integral part of these condensed financial statements. 1 OMNITEK ENGINEERING CORP. Condensed Statements of Operations (unaudited) For the Three For the Three For the Six For the Six Months Ended Months Ended Months Ended Months Ended June 30 June 30 June 30 June 30 REVENUES $ COST OF GOODS SOLD GROSS MARGIN OPERATING EXPENSES General and administrative Research and development expense Depreciation and amortization expense Total Operating Expenses LOSS FROM OPERATIONS ) OTHER INCOME (EXPENSE) Interest expense - ) ) ) Interest income Total Other Income (Expense) LOSS BEFORE INCOME TAXES ) INCOME TAX EXPENSE - - NET LOSS $ ) $ ) $ ) $ ) BASIC AND DILUTED LOSS PER SHARE $ ) $ ) $ ) $ ) WEIGHTED AVERAGE NUMBER OF COMMON SHARES OUTSTANDING BASIC AND DILUTED The accompanying notes are an integral part of these condensed financial statements. 2 OMNITEK ENGINEERING CORP. Condensed Statements of Cash Flows (unaudited) For the Six For the Six Months Ended Months Ended June 30, June 30, OPERATING ACTIVITIES Net loss $ ) $ ) Adjustments to reconcile net loss to net cash used by operating activities: Amortization and depreciation expense Amortization of premium on investments Options and warrants granted Stock issued for services Changes in operating assets and liabilities: Accounts receivable ) Accounts receivable–related parties ) Deposits ) Prepaid Expense ) Inventory ) Accounts payable and accrued expenses ) Customer deposits Accounts payable-related parties 56 Accrued management compensation ) ) Net Cash Used in Operating Activities ) ) INVESTING ACTIVITIES Maturity of long-term investments ) Purchase of property and equipment ) - Net Cash Provided by (Used in) Investing Activities ) FINANCING ACTIVITIES Issuance of common stock for cash - Repayment of note payable - ) Exercise of warrants and options for cash - - Proceeds of Note Payable - Net Cash Provided by Financing Activities - NET INCREASE (DECREASE) IN CASH ) CASH AT BEGINNING OF YEAR CASH AT END OF PERIOD $ $ SUPPLEMENTAL DISCLOSURES OF CASH FLOWS CASH PAID FOR: Interest $
